Citation Nr: 0829004	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-01 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for depression with 
anxiety.

2.  Entitlement to service connection for type II diabetes 
mellitus.

3.  Entitlement to service connection for esophageal 
stricture.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his sister




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The veteran had active military service from June 1964 to 
April 1968.  He also had Army National Guard service, 
including a period of active duty for training (ACDUTRA) from 
June 13, 1987 to June 27, 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and October 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

By a December 2006 decision, the Board denied claims of 
service connection for pancreatitis and for depression and 
anxiety.  Thereafter, the veteran filed an appeal to the 
United States Court of Appeals for Veterans Claims (Court) as 
to those two denials.  In April 2008, the veteran's 
representative and VA General Counsel filed a joint motion 
for a partial remand.  In the joint motion, it was stated 
that the veteran expressly abandoned the claim of service 
connection for pancreatitis.  In an April 2008 order, the 
Court granted the joint motion and remanded the claim of 
service connection for depression and anxiety to the Board 
for further action while leaving the decision regarding 
pancreatitis intact.

Regarding the matter of representation, the Board notes that 
a state service organization was the veteran's duly appointed 
representative at the time of the December 2006 Board 
decision.  In fact, after the pancreatitis and depression 
claims were certified to the Board, the state service 
organization continued to assist the veteran in the 
prosecution of the diabetes mellitus and esophageal stricture 
claims at the RO level.

In February 2007, the veteran executed a VA-Form 21-22a 
(Appointment of Individual as Claimant's Representative), 
wherein he appointed the current representative to prepare, 
present, and prosecute the veteran's claim for any and all 
benefits from VA.  The veteran also executed a power of 
attorney and fee agreement with the current representative in 
February 2007, wherein the scope of the representative's 
authority was purportedly limited to the two claims appealed 
to the Court.  The St. Louis RO received the VA-Form 21-22a 
on March 5, 2007.  As of that date, the state service 
organization's authority to represent the veteran in any 
matter before VA was automatically revoked.  See 38 C.F.R. 
§ 20.607 (2007).  Additionally, the current representative's 
designation was extended to all matters before VA because the 
VA-Form 21-22a did not specifically note to the contrary.  
See 38 C.F.R. § 20.603(a) (2007).

The current representative's actual authority is evidenced by 
his reasonable actions to perfect the appeals of the diabetes 
mellitus and esophageal stricture claims.  In April 2007, the 
representative properly completed and executed a VA-Form 9 
(Appeal to Board of Veterans' Appeals) without the veteran's 
signature, which is allowable under 38 C.F.R. § 20.301(a) 
(2007).  Here, because of the properly filed VA Form 21-22a 
the representative was duly appointed to prosecute all three 
claims currently on appeal.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

The veteran contends that he has depression with anxiety as a 
result of suffering tick bites during ACDUTRA in 1987.  He 
asserts that he developed Rocky Mountain Spotted Fever from 
the tick bites.  The veteran maintains that the effects of 
that illness led to his depression with anxiety.  Thus, he 
believes that service connection is warranted.

The April 2008 joint motion indicated that a Board decision 
must include a sufficient statement of reasons and bases to 
enable Court review.  In a decision, the Board must consider 
all potentially applicable evidence and weigh the evidence in 
the adjudication of the claim.  Additionally, the joint 
motion indicated that VA has a duty to assist the veteran, 
including providing the veteran with a medical examination 
and opinion when warranted.

The joint motion pointed out that, in the December 2006 
decision, the Board denied depression with anxiety by giving 
more weight to a November 2003 VA psychiatric examination 
than to a February 2003 private medical record.  In essence, 
the VA examiner found that the veteran's depression was the 
result of his numerous medical problems.  The VA examiner 
also stated that there would be a link to the veteran's Rocky 
Mountain Spotted Fever if that condition caused his current 
medical problems.  The Board notes that it also relied on a 
separate November 2003 VA examination report wherein that 
examiner found that the veteran's medical problems were not 
at least as likely as not related to Rocky Mountain Spotted 
Fever.   The February 2003 private record contained diagnoses 
of depression and anxiety, both due to Rocky Mountain Spotted 
Fever.

Although the Board, in the December 2006 decision, considered 
the November 2003 VA psychiatric examination report to be 
part of the sufficient competent medical evidence to decide 
the claim, it appears from the language in the joint motion 
that the November 2003 VA psychiatric examination report and 
accompanying opinion are inadequate.  Consequently, the claim 
of service connection for depression with anxiety must be 
remanded in order to have the veteran reexamined and to 
obtain an adequate medical nexus opinion.

As alluded to above, the claims of service connection for 
type II diabetes mellitus and esophageal stricture were 
adjudicated by the RO while the claims file was at the Board 
and the Court.  Although some service medical records and VA 
treatment records were available for review by the RO in a 
temporary file, the entire permanent claims file and the body 
of medical evidence associated with the file were not 
available for review.  Due process concerns call for a re-
adjudication of the claims based on consideration of the 
complete record.  Additionally, the veteran's representative 
likely did not have access to the information and evidence in 
the temporary claims file.  Thus, a remand will allow for 
meaningful participation in the adjudicatory process by the 
representative.

In light of the remand, the veteran should be sent a new 
notice letter in compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The veteran primarily 
contends that service connection for diabetes mellitus and 
esophageal stricture should be warranted based on secondary 
service connection.  An April 2005 VCAA letter provided 
notification with respect to direct service connection and 
service connection based on exposure to herbicide agents, but 
not as to secondary service connection.  Accordingly, a new 
letter should be provided that includes notice regarding 
secondary service connection.

The veteran receives treatment at the VA Medical Centers 
(VAMCs) in Fayetteville and Little Rock, Arkansas.  Although 
some VA treatment records have already been obtained, it 
appears that not all of the previously produced records have 
been associated with the claims file.  Therefore, updated 
treatment records and any historical records not already 
associated with the claims file should be obtained.

Accordingly, this case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
veteran.  The letter should notify the 
veteran of the information and evidence 
necessary to substantiate claims of 
service connection for depression and 
anxiety, for type II diabetes mellitus, 
and for esophageal stricture.  Notice 
regarding secondary service connection 
should be included.  The letter should 
also contain notice of the manner in 
which both disability ratings and 
effective dates are assigned for awards 
of disability benefits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran should be 
given a reasonable opportunity to respond 
to the notice, and any additional 
information or evidence received should 
be associated with the claims file.

2.  Obtain the veteran's treatment 
records not already of record from the 
Fayetteville and Little Rock VAMCs and 
associate the records with the claims 
folder.

3.  Combine any temporary folders that 
are being maintained on behalf of the 
veteran with the veteran's claims file.

4.  Schedule the veteran for a VA 
psychiatric examination.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the examiner 
designated to examine the veteran.  All 
appropriate tests and studies should be 
performed, including psychological 
testing if necessary, and all clinical 
findings should be reported in detail.  
The examiner should confirm whether the 
veteran has depression with anxiety and 
provide a diagnosis of any current 
psychiatric disability.  Based on a 
thorough review of the evidence of 
record, the examiner should provide an 
opinion as to the medical probabilities 
(i.e., whether there is at least a 50 
percent probability) that the veteran has 
a current psychiatric disability that is 
related to his active military service, 
including his ACDUTRA service.  In 
providing an opinion, the examiner should 
specifically address whether any 
psychiatric disability manifested by 
depression and/or anxiety is 
attributable, directly or indirectly, to 
the 1987 instance of febrile illness 
documented in the veteran's service 
medical records from his period of 
ACDUTRA.  All opinions should be set 
forth in detail and explained in the 
context of the record.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  If further physical 
examination is warranted based on the 
results of the psychiatric examination 
and opinion, one should be provided.  
(The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2007).)

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  
Consideration should be given to the 
entire record.  If any benefit sought is 
not granted, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

